Citation Nr: 0518221	
Decision Date: 07/05/05    Archive Date: 07/14/05

DOCKET NO.  03-24 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to June 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

In March 2004, the veteran testified before the undersigned 
Acting Veterans Law Judge at the RO.  A transcript of the 
hearing is associated with the claims file.


FINDING OF FACT

The veteran has failed to cooperate in developing his claim 
for a compensable rating for bilateral hearing loss and as a 
result the available medical evidence is inadequate for 
rating purposes.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss disability have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran has been provided with a copy of the appealed 
November 2002 rating decision and July 2003 statement of the 
case (SOC) that discussed the pertinent evidence, and the 
laws and regulations related to claims for increased ratings.  
Moreover, these documents essentially notified him of the 
evidence needed by the veteran to prevail on his claim.

In addition, in November 2002 and April 2003 letters, the RO 
notified the veteran of the evidence needed to substantiate 
his claim, and offered to assist him in obtaining any 
relevant evidence.  These letters gave notice of what 
evidence the appellant needed to submit and what evidence VA 
would try to obtain.  The veteran was also invited to submit 
"any" additional information to the RO.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini, supra.  

In light of the foregoing, the Board finds that the rating 
decision, SOC, and notice letters dated in November 2002 and 
April 2003 complied with the specific requirements of 
Quartuccio (identifying evidence to substantiate the claims, 
the relative duties of VA and the claimant to obtain 
evidence, and affording him an opportunity to submit all 
pertinent evidence pertaining to his claims that he might 
have); and Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice).

The Court's decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, this was done with the 
issuance of the November 2002 letter.

The Board observes that VA has satisfied its duty to assist.  
VA has scheduled the veteran for VA examinations and has 
obtained outpatient treatment reports.  The veteran has not 
identified any additional evidence pertinent to the claim for 
an increased rating for bilateral hearing loss, and there are 
no additional records to obtain.

Given the foregoing, the Board concludes that VA has 
satisfied the notice and assistance provisions as found in 
the VCAA.  Consequently, an adjudication of the appeal at 
this juncture is proper.  Certainly, no useful purpose would 
be served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  The Court of Appeals for Veterans Claims has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).


II.  Factual Background

July and September 2002 VA outpatient reports show the 
veteran complained of suddenly losing his hearing after an 
explosion underwater in service.  He stated that his left ear 
hearing had gradually decreased over the years.  The veteran 
indicated that a previous VA examination showed he had no 
hearing loss.  The veteran's previous examinations were 
unavailable for review.  The assessment was moderately severe 
to severe sensorineural hearing loss in the right ear and 
severe to profound sensorineural hearing loss in the left 
ear.  The reliability was poor.  The results of the tests 
were not suitable for rating purposes.  Acoustic immittance 
findings were suggestive of normal middle ear pressure and 
admittance in the right ear, and the physician could not tell 
in the left ear due to an inability to obtain a seal.  The 
examiner could not tell acoustic reflexes due to an inability 
to maintain a seal.  The degree of hearing loss could cause 
significant communication problems that could be helped with 
hearing aids.  The veteran was fitted with hearing aids in 
September 2002.

A September 2002 report from the VA medical center shows the 
veteran failed to report to two appointments for VA 
examinations.

In June 2003, the veteran underwent VA audiological 
examination.  His service medical and previous treatment 
records were thoroughly reviewed.  It was reported that 
previous examination reports dated in March 1978, November 
1990, and November 1995, led to results that were considered 
unsuitable for rating purposes.  Pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
105
105
105
105
105
LEFT
90
90
95
105
105

Speech audiometry revealed speech recognition ability in the 
right ear that was unavailable and of 72 percent in the left 
ear.

The results were unacceptable for rating purposes.  Both pure 
tone threshold and work recognition scores were not 
considered valid due to poor test, retest, and intertest 
reliability.  Pure tone Stenger testing was positive at 500 
and 1000 Hz.  However, interference levels could not be 
determined due to inconsistent threshold responses in both 
ears.

There were positive Stengers for 500 and 1000 Hz.  
Interference levels could not be obtained due to inconsistent 
responses for admitted thresholds from the veteran in both 
ears.  Stengers were attempted at additional frequencies.  
However, due to the veteran's inconsistency concerning his 
admitted thresholds, the negative results were considered 
questionable.

Acoustic immittance yielded Type A tympanograms for both ears 
indicating normal middle ear pressure and admittance.  An 
ipsilateral acoustic reflex was present for the right ear, 
which was impossible if the veteran's admitted threshold at 
1000 Hz in that ear was accurate, and absent for the left 
ear.

In addition, the veteran was able to respond appropriately to 
instructions that were presented at levels below, or softer, 
than his admitted thresholds.  He also responded correctly to 
72 percent of the word recognition stimuli when it was 
presented 5dB below his admitted thresholds and responded 
correctly to 50 percent of the stimuli when it was presented 
15dB below his admitted thresholds in the left ear.  Although 
these scores were not considered reliable for rating 
purposes, they did support the conclusion that the veteran's 
admitted thresholds were invalid.

The diagnosis was that reported results were considered 
unacceptable for rating purposes.  Review of the veteran's 
claims file showed three previous examinations that were not 
considered acceptable for rating purposes.  Due to the 
persistent pseudohypocusic behavior, it was not recommended 
that the veteran be rescheduled.

In February 2004, the veteran again underwent VA audiological 
examination.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
90
80
85
95
100
LEFT
105
70
90
105
105

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and the examiner could not test it 
in the left ear.  The examiner reviewed the results from the 
June 2003 VA examination.  Previous test results indicated a 
nonorganic component to the claimed hearing loss.  The 
previous examiner noted one of the Army hearing tests 
contained findings that appeared to be physiologically not 
possible.

The veteran indicated that he worked for thirty years after 
service as a truck driver and had no problem passing the 
federal hearing test given as part of the required physical 
examination.

Examination showed normal middle ear function.  There were 
Type A, normal, tympanograms bilaterally.  1000 Hz 
ipsilateral and contralateral acoustic reflexes were absent 
in each ear.  Distortion Product and Transient Otoacoustic 
Emissions were consistent with dysfunction of the cochlear.  
There was a positive speech Stenger test with an interference 
level that suggested right ear hearing may have a speech 
range loss in the moderate hearing loss range.  There was a 
positive pure tone Stenger test at 1000 Hz.  It was not 
possible to test the other frequencies because the thresholds 
of each ear were so inconsistent.  There were classic 
discrepancies between pure tones and speech results.  The 
veteran was reinstructed and retested with no changes, 
although he was aware the results might not be acceptable for 
rating purposes.

The diagnosis was that the results were not acceptable for 
rating purposes.  There was a nonorganic component in each 
ear.  An estimate of the organic hearing levels was not 
possible.  When the word recognition test was run at 65 dB 
monaurally in either ear, the veteran could not repeat any 
words correctly but when the signal was presented binaurally 
at 65 dB hearing loss, his score was 76 percent.  This was a 
strong indicator that the right ear was not deaf and may not 
have a loss for speech worse than the moderate or mild level.  
The examiner stated that the veteran exaggerated a hearing 
loss for years.

In March 2004, the veteran testified before the undersigned.  
He stated he went deaf in his right ear.  He was told this on 
discharge.  Since then, his hearing loss had gotten worse.  
His hearing loss was unbearable.  His son-in-law testified 
that the veteran kept his television up loud most of the time 
because of his hearing.  He had difficulty hearing certain 
words.  He got aggravated once when, at a hearing test, the 
examiner told him that the machine said he could hear better 
than he was reporting.


III.  Discussion

Service connection for bilateral hearing loss disability was 
granted effective May 17, 1994 and assigned a noncompensable 
evaluation. The veteran remained at that percentage until the 
initiation of this appeal.

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2004).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2 (2004).  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2004).  Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2004).

VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Evaluations of defective hearing range from noncompensable to 
100 percent for service-connected bilateral hearing loss.  
These evaluations are based on organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination testing together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  To evaluate the degree of disability from defective 
hearing, the revised rating schedule establishes eleven 
auditory acuity levels from Level I for essentially normal 
acuity through XI for profound deafness.  38 C.F.R. §§ 4.14, 
4.85, Diagnostic Code 6100 (2004).

Under 38 C.F.R. § 4.86(a) (2004), it states that when the 
pure tone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
is to be evaluated separately.  Id.  Under 38 C.F.R. 
§ 4.86(b) (2004), it states that when pure tone threshold is 
30 decibels or less at 1000 Hz, and 70 decibels or less at 
2000 Hz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear is to be evaluated separately.  Id.

The Board appreciates the veteran's March 2004 testimony 
regarding the impact his hearing loss has on his life.  The 
Board understands he indicated he went deaf in one ear and 
required hearing aids.  His son-in-law also testified that 
the veteran always had the television on really loud.  While 
the Board sympathizes with the veteran's stated hearing 
difficulties, the Court has noted that the assignment of 
disability ratings for hearing impairment are arrived at by a 
mechanical application of the numeric designations assigned 
after audiological evaluations are rendered.  Lendenmann, 3 
Vet. App. at 349.

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of a compensable evaluation for the veteran's 
bilateral hearing loss.  While the values reported in the 
veteran's audiological examinations, if applied to Table VI 
or Table VIa and Table VII, would produce a compensable 
evaluation for his hearing loss, not one of the veteran's 
examination reports or outpatient records indicated that his 
readings were reliable.  Both the June 2003 and February 2004 
VA examiners indicated that the veteran's audiological 
results were unreliable for rating purposes.  They both 
explained the inconsistencies in the results.  Furthermore, 
the veteran sought treatment in July 2002 and received an 
audiogram.  The results, again, were considered inconsistent 
and unreliable.  The Board points out that the two 
examinations and the one outpatient test were all conducted 
by different providers.  Each of these providers came to the 
same conclusion, that the veteran's results were unreliable 
and too inconsistent for rating purposes.  

The Board notes that the VA audiological results were 
unreliable due to the behavior of the veteran in not 
cooperating with the tests.  VA's duty to assist in 
developing facts pertinent to his claim is not always a one 
way-street.  Holland v. Brown, 6 Vet. App. 443; Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  The Board notes that the 
veteran's cooperation was crucial to the fair and thorough 
adjudication of this claim.  It is the opinion of the Board 
that the veteran's noncompliance with the instructions given 
to him during the audiological examinations is analogous to 
failing to report for a VA examination.  38 C.F.R. § 3.655 
(2004) provides that when a claimant fails to report for an 
examination scheduled in conjunction with a claim for 
increase, the claim shall be denied.  The medical 
examinations in this case were ordered in conjunction with a 
claim for an increased rating and were necessary to properly 
adjudicate the veteran's case.  The veteran's lack of 
cooperation in properly subjecting himself to VA testing has 
resulted in there being no competent audiological evidence 
necessary to adjudicate the case.  Therefore, the Board has 
no choice but to continue the veteran's noncompensable 
disability rating because there are no competent or reliable 
records upon which the Board may base an increase.  A new VA 
examination is not warranted because the veteran had been 
afforded numerous examinations and none have produced 
reliable results.  There is no indication that an additional 
VA examination would produce a report that would be 
consistent and reliable.

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against an increased 
evaluation for bilateral hearing loss disability, and there 
is no doubt to be resolved.  See Gilbert, 1 Vet. App. at 55.


ORDER

A compensable evaluation for bilateral hearing loss 
disability is denied.



	                        
____________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


